Case 3:19-cv-04363-EMC Document 40 Filed 10/15/19 Page 1 of 45

Traus k& Zuchlewsht

October 15, 2019

VIA ECF

Honorable Edward M. Chen
United States District Judge
Northern District of California
San Francisco Courthouse
Courtroom 5 - 17th Floor

450 Golden Gate Avenue

San Francisco, CA 94102

Re: Bryant Vineyard LTD. v. Lauren Ridenhour — Case No. 3:19-cv-04363-EMC

Dear Judge Chen:

I represent Lauren Ridenhour, the defendant in the above-referenced action. Today, we
learned of additional evidence to support our contention that plaintiff Bryant Vineyard Ltd.’s (the
“Winery’s’”) breach of contract action is, in fact, a SLAPP suit.

The Wine Industry Insight publication recently posted three internet articles by Lewis
Perdue discussing this lawsuit. (Exhibits A, B and C.) Yesterday, the Winery sent a letter to Mr.
Perdue (posted on the Wine Industry Insights’ public website) requesting “that you retract the ...
posts, cease publishing any other false or disparaging content related to the Winery” and
“reserve[ing] all rights and remedies concerning the foregoing.” (Exhibit D)!

The Winery’s demand that Mr. Perdue cease writing about this matter is an explicit
attempt to suppress his speech. We submit that the Winery’s letter to Mr. Perdue is a
continuation of its effort to deter Ms. Ridenhour from pursuing her claims in New York and to
chill any discussion of the Winery by filing this action claiming breach of her confidentiality

 

' Mr. Perdue’s response also appears on the public website. (Exhibit E)
One Grand Central Place Tel.: (212) 869-4646

60 East 42nd Street Fax: (212) 869-4648
New York, NY 10165 www.kzlaw.net
Case 3:19-cv-04363-EMC Document 40 Filed 10/15/19 Page 2 of 45

Honorable Edward M. Chen
October 15, 2019
Page 2

agreement. We request that the Court consider the Winery’s letter when deciding Ms.
Ridenhour’s motion to strike the Winery’s SLAPP suit.

  
 

earl Zuchlewski

cc: Keith J. Welsey
Menaka N. Fernando
Case 3:19-cv-04363-EMC Document 40 Filed 10/15/19 Page 3 of 45

EXHIBIT A
Case 3:19-cv-04363-EMC Document 40 Filed 10/15/19 Page 4 of 45

Wine Executive News

Premium Wine News

Sulser Bryant sues to silence
the whistleblower who once
saved her $3 million

October 8, 2019
Other articles to be published in this new, three-part series :

# SLAPP Shot? How Sulser Bryant's curiously redundant San Francisco
lawsuit against her former financial consultant may violate state law
» Embarrassment appears to have forced Sulser Bryant to blame her San

Francisco lawsuit on a Wine Industry Insight conspiracy? pratfall

NOTE: This three-part update is based primarily on new court filings and
judicial decisions. The context is enhanced because our previous coverage
prompted multiple knowledgeable and current winery sources not
connected with the litigation to contact Wine Industry Insight (WII) with

additional information.
Case 3:19-cv-04363-EMC Document 40 Filed 10/15/19 Page 5 of 45
The accuracy, context and content of these articles are improved because

our previous coverage of prompted multiple knowledgeable and current
winery sources not connected with the litigation to contact Wine Industry

Insight (WI) with additional information.

All source attributable information is confirmed by court documents or
multiple independent sources not connected with the litigation. Wine
Industry Insight adheres to the Associated Press rules on anonymous

sources.

A Napa Valley “cult” winery CEO's personal anger and potential
mismanagement seems to underpin a bi-coastal federal court battle with
two separate law firms in New York and California whose cases are not

coordinated and thus sometimes working at cross purposes.

This is according to court documents, current winery sources, and
individuals close to the Bryant Family Trust who have spoken to Wine

Industry Insight either on background or off-the-record and not to be

identified.

The situation started with the abrupt firing of Lauren Ridenhour, a financial
consultant and former employee of Bryant Vineyards, Inc. The winery
founded in 1986 by wealthy businessman and art collector Donald L. Bryant,
Jr. and his ex-wife, Barbara. The current winery CEO is Bryant's second wife,

Bettina Sulser Bryant.

Bryant Vineyards Inc. and its associated associated winery, Bryant Estate,
Case 3:19-cv-04363-EMC Document 40 Filed 10/15/19 Page 6 of 45
are ultimately owned by a family trust.

In the beginning, Ridenhour sues the Bryants

As detailed in this June 3, 2019 article in Wine Industry Insight, on March 22,
2019, financial consultant Lauren Ridenhour sued Donald I. Bryant Jr., and
his wife, Bettina Sulser Bryant in New York U.S. District Court.

Her complaint charged the winery with wrongful discharge and failure to
pay for her work on refinancing a $100-million loan secured by the Bryant

Art Trust's collection of fine art said to be worth $300 million.

Ridenhour, formerly with JP Morgan Chase Private Bank and similar banks,
helps high-net-worth individuals and family trusts to get the best terms for

very large and, sometimes unusual loans.

Court filings acknowledge that the refinance work on the 2016 loan she did
for the Bryants saved them more than $3 million in interest expenses. That

assertion has not been challenged by Sulser Bryant.

Refinancing the 2016 loan due in the spring of 2019

Since 2014 Ridenhour worked both as an employee of the winery and later
served simultaneously in a second role as an independent financial
consultant. There is no indication in Ridenhour’s New York filings nor in
Bryant's subsequent lawsuit in San Francisco that any tension or

disagreement existed between the two women with respect to Ridenhour’s

job performance.
Case 3:19-cv-04363-EMC Document 40 Filed 10/15/19 Page 7 of 45
Indeed, Ridenhour’s court documents indicate that, in late May 2018, Sulser

Bryant engaged her to re-finance the 2016 $100 million loan which was due
to be repaid in the spring of 2019. Sulser Bryant, according to Ridenhour’'s
complaint, had agreed to use the same performance-based compensation

as was used in the 2016 loan note consulting.

In that case, Ridenhour’s complaint notes that:

me “There was no single written agreement between the Bryants and
Ms. Ridenhour because Bettina Bryant wished to avoid
memorializing compensation arrangements for individuals
working on behalf of the Trust for, among other reasons, the Trust

had not been paying trustee fees to Ms. Hubert [another trustee].” ”

This, according to a source close to the Trust, was an indication that Sulser
Bryant's relationship with the board “was not solid. “She had no experience
running a winery or any other business or organization, and the board was,

and remains, skeptical. But she is a trustee of the main trust and there are

limits to the control they can maintain.”

Bank underwriting changes put an unwelcome
focus on Bryant Family Vineyard finances and

regulatory compliance.

Ridenhour’s 2018 work on re-financing the 2016 Bryant Art Trust loan was
complicated by changes at JP MorganChase (JPMC) and other banks who
were no longer willing to underwrite loans based solely on the asset value of
an art collection. This meant that JPMC and other banks had begun to
Case 3:19-cv-04363-EMC Document 40 Filed 10/15/19 Page 8 of 45
require proof of cash flow and the value of other assets.

This change required that Ridenhour dig deeper into the winery, finances,
and operation than on the 2016 re-finance. Ridenhour's complaint claims
that what she found in that deeper dive — and her refusal to conceal it —

led to her termination by Sulser Bryant.

Ridenhour’s complaint states that in October 2018, she discovered the
winery had regulatory issues with the TTB and that it had prepared an
inflated financial statement of winery value and operational finances it

intended to submit to JPMC.

Discussions with Sulser Bryant over those issues became superheated. As a
consequence, Ridenhour’s filing alleges that Sulser Bryant fired her — both
as an employee and as a consultant — primarily because Ridenhour refused

to submit the inflated financial statement to JP Morgan.

Summarizing the financial dispute

From Ridebnhour's original complaint (more details in W/II's first article).

“[T]he Bryants represented the Winery’s valuation at an exceedingly
generous $125 million,” states the complaint. “The valuation was 25 percent
above the prior valuation of $100m stated in the personal financial

statement provided only nine months earlier.

“However, this [winery] valuation was inaccurate, as the Winery suffered

from excessive back inventory as of july 2018 of over $14m in prior vintages
Case 3:19-cv-04363-EMC Document 40 Filed 10/15/19 Page 9 of 45
and an approximate 40 percent decline in sales over the last three years. Ms

Ridenhour’s valuation research revealed no previous valuations, based on
the books of the Winery, able to support anywhere near either the $100m
valuation offered in 2017 or the $125m valuation provided in 2018.”

Bryant Trust Trustees repeatedly informed

Ridenhour's complaint notes that she notified the Bryant Trust members on
numerous occasions that the winery’s financial report was based on gross
income that did not take expenses into account. She also alleged a dramatic

sales decline, with net income down from $6 to $7 millions go about $2.5

million.

Financial statement fraud is a federal crime. More information on the

financial statement and people involved at this link.

Ridenhour’s complaint attached the following single exhibit describing her
agreed-upon compensation with the Bryants as confirmation of her
employment. This seems to have triggered Sulser Bryant’s rage and

subsequent legal action in San Francisco federal court.
Case 3:19-cv-04363-EMC Document 40 Filed 10/15/19 Page 10 of 45

Bryant Banking Renegotation

 

 

 

 

 

What it was
diount Where Rate Rate Detai} Annual Interest Cast
35,300,000 JPM 3.25% 3.25% 1,147,250
55,300,000 JPM 2.69% 2.25% + LIBOR 1,487,570
13,400,000 Enterprise 4.19% 3.75% + LIBOR 561,460
2,200,000 Commerce 2.59% 2.25% + LIBOR 78.010
Total 106,900,000 3 Banks 4 Lines 3,274,290
What it is now
dmount - Where Rate Rate Deiail Annual Interest Cast
104,060,000 JPM 2.09% 1.65% + LIBOR 2,173,600
2,900,000 Commerce 244% 00% + LIBOF 20,760
Tota] 106,900,000 2 Banks 2 Lines 2,244,360
Reduction in Juterest Expense / Savings
Annual amount 3,274,290 minus 2,244,360 1,029,930
3 year term 3,089,790
Payout structure
617,958

 

20% of reduction in interest expense / savings

Exhibit A to Ridenhour Complaint and Second Amended Complaint.

Bryant Art Trust Asks that Ridenhour’s complaint be
dismissed for lack of details

On June 3, the New York attorneys for the Bryant Art Trust asked the court
to dismiss Ridenhour's complaint. This is a standard first move in cases such
as this. Bryant's attorneys argued that that the single 2016 loan
compensation exhibit provided by Ridenhour failed to establish that there

had been an agreement for her to perform the work.

They argued there was not sufficient specific evidence about Ridenhour's
compensation, scope of work or even the existence of an agreement for her

to perform the work. The single compensation summary for 2016 was
Case 3:19-cv-04363-EMC Document 40 Filed 10/15/19 Page 11 of 45
judged inadequate.

Ridenhour adds more details to her complaint to
head off dismissal

In reaction to the move to dismiss, on July 31, Ridenhour’s attorney filed a
Second Amended Complaint that included four additional exhibits which

offered more specific information to address the Bryant dismissal effort.

Ridenhour’s original complaint and the Second Amended one, describe

many other documents, emails and other related data.

Court standards are relatively consistent across the nation. Defeating a
demand for dismissal does not require the sort of full-blown disclosure as
does the discovery aspect of a trial. Instead, it requires providing enough

evidence to satisfy the court that a genuine case exists to be litigated.

In addition to the previous exhibit, the new ones included documents:

» showing partial payment for Ridenhour’s loan refinance work in progress,

# an email report describing Ridenhour’s work on the new loan,

= a discussion on art loans and how they have changed since the 2016 loan
Ridenhour negotiated, and

# an an art loan discussion created by Sulser Bryant.
Case 3:19-cv-04363-EMC Document 40 Filed 10/15/19 Page 12 of 45

_™ Bettina Bryant
=» Fwd: Your wire transfer has been... inbox - iauren@laure Re id ee

Begin forwarded message: From: "UBS Financial Services Ine!

<elert@ubs.com> Subject: Your wire transfer has bese cor

™ Bettina Bryant

: Fwd: Trustee Fee inbox - lauren@laurenrider out
Begin forwarded message: From: “Corbett, Tom" .
STCORBETT@thompsoncoburn. com> Subject: Trustee Fee Date

siaUelesia' eal

x

 

Exhibit B to Ridenhour Second Amended Complaint. Right-click image to view a

larger version.
Case 3:19-cv-04363-EMC Document 40 Filed 10/15/19 Page 13 of 45

Case 1:19-cv-02587-ALC Doeumentié-a Filed 07/31/19 Page 2 of 2
PERSONAL AND BUSINESS LOANS.

as of 06/01/2018 Rate

 

Last modiied 08°91/2018

Exhibit C to Ridenhour Second Amended Complaint. Right-click image to view a
larger version.
Case 3:19-cv-04363-EMC Document 40 Filed 10/15/19 Page 14 of 45

 
 

From: Bettina Sulser Bryant <bettin
Subject: Pwd: Your wire transfer has pean mage re
Date: May 34, 2018 at 3: 12; a4 eee or |

 

Begin forwarded message:

From: "UBS Financial Services Inc." <elert com>
Subject: Your wire transfer has been pied
Date: May 31, 2018 at 12:11:33 PM PDT

To: bettina@bettinabryant.com

Reply-To: eleri{@ubs.com

[ay

 

Your wire transfer has been completed

This is fo notify you thet we have completed your wire transfer to the following account:

 

UBS account Armourt Recipient bank Recipient account
number number
or $ 100,000.00 JPMORGAN CHASE ai ap:

 

a a

 

For your security, we do not display your full UBS and recipient account numbers,

¥f you did not authorize this transaction or the information listed is incorrect, please
contact your Financial Advisor. Please note that you will only receive this notice the
fest time thal you transfer funds to ihe ebove recipient bank account

Questions

Wt you have other questions regarding your account, please contact your Financial
Advisor,

We appreciate your business with UBS and look forward to serving your wealth
management needs.

Please do not reply directly to this message. If you need assistance, please contact us
as described above

Why this is importar
To prevent possible

unauthorized use of y
account, i345 importar
notty us immediately
not requesi this trans!
any of the information

Exhibit C to Ridenhour Second Amended Complaint. Right-click image to view a

larger version.
Case 3:19-cv-04363-EMC Document 40 Filed 10/15/19 Page 15 of 45

Case 1:19-cv-02587-ALC Document 16-5 Filed 07/31/19 Page 2 of 3

May 31, 2018

AR] LOAN DISCUSSION
Current Loan: $08,450,164
Current Locked in mite: 1.65 > Libor

SNAPSHOT OF INTEREST RATE ENVIRUNMENT

Since the last renewal in April 2014, interest rates have continued to rise. Another
increase is expected in June 2018 with a projected total of 4 increases this year.

Given the rising interest rate environment and vur sensitivity to these incremental
increases, it is prudent to start planning and implementing a renewal plan now and have
discussions with banks whose credit teams are comfortable with long-term risk.

We must renew this toan by or before Spring 2019.
IMPORTANT FACTORS 1) CONSIDER

Factors that impact the complexity of this discussion include: Don's health, the pize of
the foun, liquidity, income streant as well as quodity aml concenteation of art, Banks also
need to be made comfortable with the fact that we have multiple decision makers (Le. 3
trustecs). This process will take a minimum of § manths, but will more fikel y take 7-10

months

However, il is not simply important to make the bank comfortable. We must understand
each bank"s imitations at any given time, Conditions constantly fluctuate, and one can
go from thinking they have secured a deal to it being called off. The banker is not the
decision-maker, ihe decision-maker is a non-client facing credit team or executive. Even
within the same bank, there may be different sensitivities to cerlain aspects of a loan or
willingness depending on the region.

Equatiy important to note is how willing the national or global executive team(s) are to
lending in the art space, the size and room of their credit purtfolia for additional art loans.
the banker's compensntion matrix and their pain threshold.

The foan may be placed with one bank of split between two.
Language i Lhe document will he as important as the rate and will he a vital part af the

discussions thal lay the fountation fur the deal, Gur language will be highly custemived
outside of what» bank would normally be comfortable with
Case 3:19-cv-04363-EMC Document 40 Filed 10/15/19 Page 16 of 45

Case 1:19-cv-02587-ALC Document 16-5 Filed 07/31/19 Page 3 of 3

ADLITIONAL NOTE:

Lauren and i also analyzed the St, Helens house mortgage amidst this increasing interest
rate environment. [i currently has a floating rate that will adjust up August 1, 2019, al
which point the monthly mortgage payment will double. If we wait to make a change
next year we will likely lose the opportunity to lock in a lower rate. We think it prudent
to secure 4 30-year locked-in interest rate as soon as possible, thus miligating interest rate
risk on that loan.

Exhibit B to Ridenhour Second Amended Complaint. Right-click image to view
a larger version.

Bad timing: The snit that triggered a clumsy legal
fumble in San Francisco that complicated the
Bryant legal defense in New York

Ridenhour’s complaint against Bettina and Donald Bryant had been slowly

moving along for more than four months without any notice from Sulser

Bryant.

But that silence ended on July 30, 2019, the day before Ridenhour filed her
Second Amended Complaint. That was the day that California lawyers hired
by Bettina Sulser Bryant, as CEO of Bryant Family Vineyards, filed a second
lawsuit in San Francisco U.S. District Court. That complaint charged
Ridenhour with violating her confidentiality agreement based on her

previously filed March 22 complaint in New York U.S. District Court that

contained a single image (Exhibit A, above).
Case 3:19-cv-04363-EMC Document 40 Filed 10/15/19 Page 17 of 45
Attorneys close to the Bryant litigation told Wine Industry Insight that the

San Francisco action was a “complete surprise” to the New York attorneys.

That was a serious mistake, because the San Francisco lawsuit — focusing as
it did on one relatively innocuous exhibit filed in New York — bolstered
Ridenhour's New York lawsuit by instantly increasing that document's

credibility to counter the demand for dismissal.

Stop Her!

“She [Sulser Bryant] was livid when she read your article,” said a source still
close to operations at Bryant Family Vineyards who spoke to Wine Industry
Insight on condition of anonymity. “Seeing your article and all the details
out there in public — appearances are everything with Bettina — and seeing
all that published made her determined to do something.”

“When your article came out, she [Bettina] was still dealing with the fallout
from the winery finances,” said the source, “I don’t know how that worked
out, but that did not sit well with the other Trustees who had begun to wrap
their minds around the situation. Plus, Lauren had been interfacing
frequently with the board on the loan problems ...many conference calls
and emails...Bettina thought the firing would take care of that issue, and the

New York lawyers would take care of Lauren.”

But the firing did not get rid of Ridenhour whose lawsuit suit in New York

included a single, relatively innocuous exhibit.

“It wasn't really the exhibit of the complaint that did it.” said the source still
Case 3:19-cv-04363-EMC Document 40 Filed 10/15/19 Page 18 of 45
close to operations at Bryant Family Vineyards. “If it was, she would have

done something a lot sooner. No, it was the embarrassment. Bettina is all
about image ... not so much about operations which she doesn’t care about
and is lousy at. She never got it that operations and devoted quality is what

creates a well-deserved image for wine.”

The source said that Sulser Bryant “knew she was over her head in
management and operations ... she had a quick temper whenever that issue
was even hinted at. But to have that questioned in a public forum was too

much. She had to stop Lauren from talking.

Previous WII coverage:

= Federal court judge denies Bryant Family Vineyard gag order for former

financial consultant

= Bryant Family Vineyards’ Financial Consultant Amends Complaint, Gets

Sued by Bryant Alleging Non-Disclosure Violation
= Valuable oral contract guidance to be had in Bryant Family federal lawsuit

» Bryant Family Vineyards facing serious financial accusations in federal

court

29 Full Ridenhour and Bryant
litigation court documents

= Ridenhour complaint-032219
= Ridenhour complaint-Amended-042219
Case 3:19-cv-04363-EMC Document 40 Filed 10/15/19 Page 19 of 45
Ridenhour complaint-Amended-Exhibit-042219

Response to defendant srequest for premotion conference-060619
Bryant-V-Ridenhour-Complaint- 073019
Bryant-V-Ridenhour-Complaint-Exhibita-073019

Second amended complaint-Ridenhour-073119

Complaint amended-Exhibita-073119

Complaint amended-Exhibitb-073119

Complaint amended-Exhibitc-073119

Complaint amended-Exhibitd-073119

Complaint amended-Exhibite-073119

Declaration Of Bettina Sulser Bryant In Support Of Plaintiff's Ex Parte
Application For (1) Temporary Restraining Order And (2) Order To Show
Cause Regarding Preliminary Injunction-081919

Request For Judicial Notice In Support Of Plaintiff's Ex Parte Application
For (1) Temporary Restraining Order And (2) Order To Show Cause
Regarding Preliminary Injunction-081919

Plaintiff's Ex Parte Application For (1) Temporary Restraining Order And
(2) Order To Show Cause Regarding Preliminary Injunction-081919
[Proposed] (1) Temporary Restraining Order And (2) Order To Show Cause
Regarding Preliminary Injunction 1322660.1-081919

Declaration Of Keith J. Wesley In Support Of Plaintiff's Ex Parte
Application For (1) Temporary Restraining Order And (2) Order To Show

Cause Regarding Preliminary Injunction-081919
Case 3:19-cv-04363-EMC Document 40 Filed 10/15/19 Page 20 of 45
Order Re Plaintiff's Ex Parte Application For Temporary Restraining Order-

081920
Defendant-Ridenhour-Memorandum Of Law In Opposition To Plaintiff-
Application For A Tro-08/21/19

Judge order-Ex parte application for TRO-082319
Stipulation-On-Confidential-Information-09-03-19
Plaintiff's-Bryant-Ex-Parte -Application-Etc-091119

Plaintiff ridenhour-Memorandum-Of-Law-In-Opposition-To-
Defendantbryant-Motion-To-Dismiss-09/13/19
Second-Amended-Complaint-Exhibits-Ridenhour-Opposition-To-
Dismissal-09/13/19
Order-Denying-Plaintiff-Ex-Parte-Application-091319
Declaration-Of-Bettina-Sulser-Bryant-Opposition-To-Defendant-Lauren-
Ridenhour-Motion-To-Dismiss-Complaint-09/20/19

Declaration Of Pearl Zuchlewski In Opposition To Plaintiff's Application
For A Tro- 09/20/19

Defendant Ridenhour Reply Memorandum In Support Of Motion To
Dismiss The Second Amended Complaint-092719
Defendant-Bryant-Reply Memorandum Of Law In Support Of Motion To
Dismiss The Second Amended Complaint-092719
Case 3:19-cv-04363-EMC Document 40 Filed 10/15/19 Page 21 of 45

Posted on October 8, 2019 by Lewis Perdue in Featured Articles

Copyright © Wine Executive News 2019. WordPress theme by Ryan Hellyer.

Copy Protected by Chetans WP-Copyprotect.
Case 3:19-cv-04363-EMC Document 40 Filed 10/15/19 Page 22 of 45

EXHIBIT B
Case 3:19-cv-04363-EMC Document 40 Filed 10/15/19 Page 23 of 45

Wine Exec utive News Premium Wine News

SLAPP Shot? How
Sulser Bryant’s San
Francisco lawsuit
against her former
financial consultant
may violate state
law

October 14, 2019

Other articles in this new, three-part series:

» Sulser Bryant's imaginary conspiracy
» Sulser Bryant sues to silence the whistleblower

who once saved her $3 million

NOTE: This three-part update is based primarily on

new court filings and judicial decisions.
Case 3:19-cv-04363-EMC Document 40 Filed 10/15/19 Page 24 of 45

The accuracy, context and content of these articles
are improved because our previous coverage
prompted multiple knowledgeable and current
winery sources not connected with the litigation to
contact Wine Industry Insight (WII) with additional

information.

All source attributable information is confirmed by
court documents or multiple independent sources
not connected with the litigation. Wine Industry
Insight adheres to the Associated Press rules on

anonymous sources,

The confusing timing and circumstances
underpinning Bettina Sulser Bryant's San Francisco
lawsuit against former employee/consultant Lauren
Ridenhour may violate California statute that
prohibit “SLAPPs” — Strategic Lawsuits Against
Public Participation — according to court filings and
current sources familiar with operations of Bryant

Family Vineyards.

SLAPP Shot?

Significantly, the actions of the New York attorneys
who are defending the Bryant Art Trust against
Case 3:19-cv-04363-EMC Document 40 Filed 10/15/19 Page 25 of 45

Ridenhour’s lawsuit have invalidated Sulser Bryant's
foundational claim made in her San Francisco case:
namely the allegation that confidential information

was revealed by Ridenhour.

The odd timing, and now-discredited confidentiality
claims in Sulser Bryant's legal documents — along
with allegations by multiple sources — indicate that
the San Francisco lawsuit is a SLAPP, to silence
Ridenhour and not about the discredited violation of

a confidentiality agreement.

According to the San Francisco Bar Association
Journal, California SLAPP laws are a “powerful
procedural device for litigants facing lawsuits arising

from protected petitioning or speech activity.”

While SLAPP defenses have most frequently been
employed by corporate whistleblowers and
journalists, Ridenhour’s attorney has asserted in
legal filings that Sulser Bryant's San Francisco lawsuit
is designed to interfere with the

termination lawst ition) that Ridenhour had
filed in New York against Sulser Bryant and her
husband Donald L. Bryant, Jr. more than four

months earlier.
Case 3:19-cv-04363-EMC Document 40 Filed 10/15/19 Page 26 of 45

Bi-Coastal legal confusion,
conflicting motives

The confusion concerns two different legal cases in
two different federal courts — New York (NY), and
San Francisco (SF) with two sets of lawyers, neither

of which seem to be coordinating efforts or strategy.

The first case (NY) was filed March 22, 2019 by
Lauren Ridenhour charging Sulser Bryant and her
husband Donald L. Bryant, Jr. with wrongful
discharge and failure to pay for work done to
refinance a $100-million-loan secured by rare art

works.

The second case (SF) was filed July 30, 2019, by
California lawyers hired by Sulser Bryant as CEO of
Bryant Family Vineyards alleging that Ridenhour had
violated a confidentiality agreement because of the

details Ridenhour had included in her NY complaint.

It is unknown why Sulser Bryant felt it necessary to
hire a second legal team in San Francisco U.S.
District Court. Multiple sources close to the case
confirm that the filing was “a dismaying surprise,” to
the Bryant New York legal team because it seemed

to aid Ridenhour’s case.
Case 3:19-cv-04363-EMC Document 40 Filed 10/15/19 Page 27 of 45

SF versus NY — San Francisco
Sulser Bryant lawyers object to
legal filings that are acceptable to
New York Bryant Art Trust lawyers

As detailed in our previous article in this series,
Sulser Bryant's San Francisco legal action was filed
only after news reports of the NY case were

published.

The West Coast complaint, according to Sulser
Bryant's SF lawyers, claims that the NY complaint
contained information that was confidential and
should have been filed under seal to make the

proceedings secret.

However, the New York attorneys defending Sulser
Bryant and her husband Donald L. Bryant, Jr. in
Ridenhour’s wrongful termination did not ask that
the complaint be sealed, nor did they indicated that
they consider the content of Ridenhour’s complaint a

violation of the confidentiality agreement.

As a defendant in the New York legal action, Sulser
Bryant had been served with a summons and was,
thus, aware of that lawsuit which she would later sue

to keep secret in San Francisco.
Case 3:19-cv-04363-EMC Document 40 Filed 10/15/19 Page 28 of 45

The fact that Sulser Bryant had not raised any issue
concerning Ridenhour’s NY complaint until Wine
Industry Insight published an article on the litigation
indicates that embarrassment — and not
confidentiality — are the reasons for her San

Francisco court complaint.

Significantly, if the New York attorneys had
considered Ridenhour's documents a violation, their
alternatives would have been to counter-sue on
those grounds, or move for Ridenhour’s filing to be

sealed. The court record shows that neither of those

events occurred.

However, absent any of those actions in New York,

Sulser Bryant's legal action appears to be a SLAPP.

West Coast federal judge so far
denies Sulser Bryant’s legal
maneuvers to silence Ridenhour

The lack of any confidentiality objection by the
Bryant Art Trust's News York lawyers may be partly
responsible for the San Francisco judge's decisions

to reject attempts to silence Ridenhour.

In addition to noting the non-objections of the NY

attorneys, Ridenhour’s memorandum of law
Case 3:19-cv-04363-EMC Document 40 Filed 10/15/19 Page 29 of 45

opposing a Temporary Restraining Order (TRO)
contained multiple legal citations to back up their
contention that New York, California and federal
court precedents allow confidentiality agreement
information to be presented in open court and filed

documents without being sealed.

The TRO request was denied by the court as was an
“ex parte” effort to seal Ridenhour’s legal documents

in the SF case.

Retaliatory language - Competence

Angry language and wild accusations are often made
in legal documents where defamatory statements
can legally go unchallenged. The vituperative
language in Sulser Bryant's San Francisco complaint
seems designed primarily for revenge and public

consumption.

Most at issue are Sulser Bryant's charges in her
complaint that “Ridenhour was not just incompetent,

but also a fraud.”

This seems to contradict the four years that
Ridenhour had been an employee at the winery with

no known disciplinary actions. Indeed, if
Case 3:19-cv-04363-EMC Document 40 Filed 10/15/19 Page 30 of 45

incompetence had been an issue, it is unlikely that
Ridenhour could have saved the Bryant Art Trust $3

million and have been re-hired to re-finance that

loan.

4, On November 3, 2018. Bettina Sulser Bryant, the Winery’s president, terminated
Ms. Ridenhour’s employment from the Winery. In her email discharging Ms. Ridenour, Ms.
Bryant stated, in part:

Dear Lauren,
eee

I truly appreciate the support and dedication you have shown Don

 

friendship and I know that your intentions have been good...

Qul of respect and appreciation, | would like to pay you your winery
salary and benefits through the end of this year.

With many thanks,

Bettina

(Emphasis added.) (Exhibit A.)
Source: DECLARATION OF PEARL ZUCHLEWSKI IN OPPOSITION TO PLAINTIFF'S APPLICATION
FOR A TRO - Case 3:19-cv-04363-EMC Document 18-1 Filed 08/21/19

There is no indication in Ridenhour’s New York filings
nor in Bryant’s subsequent lawsuit in San Francisco
that any tension or disagreement existed between
the two women with respect to Ridenhour’s job
performance prior to the issues that arose

concerning the winery’s finances and TTB issues.

Had Ridenhour’s performance been as bad as
alleged it is doubtful that she could have saved the
Bryants $3 million or would have been retained to

handle the refinance of the note due in 2019.

Untrustworthy? Or simply honest?
Case 3:19-cv-04363-EMC Document 40 Filed 10/15/19 Page 31 of 45

Sulser Bryant's SF complaint stated that: [I]n or
around late October 2018, executives and directors
of the Winery came to the realization that Ridenhour
was not a trustworthy person.”

This excerpt from Ridenhour’s complaint details how
that late October time period was when Sulser
Bryant fired Ridenhour for what Ridenhour says is
her refusal to submit an allegedly fraudulent winery
financial statement in order to re-finance a $100-

millin-loan from JPMorganChase.

Additional indications that Sulser
Bryant’s lawsuit is a SLAPP

This Wine Industry Insight article offers further
indications that the San Francisco legal action was

filed to silence Ridenhour.

Next San Francisco action: October
17

Ridenhour’s motion to dismiss Sulser Bryant’s
confidentiality lawsuit is scheduled for 1:30 p.m.,
Oct. 17 in San Francisco, Courtroom 05, 17th Floor

before Judge Edward M. Chen.

Previous WII coverage:

= Federal court judge denies Bryant Family Vineyard
Case 3:19-cv-04363-EMC Document 40 Filed 10/15/19 Page 32 of 45

gag order for former financial consultant

» Bryant Family Vineyards’ Financial Consultant
Amends Complaint, Gets Sued by Bryant Alleging
Non-Disclosure Violation

» Valuable oral contract guidance to be had in
Bryant Family federal lawsuit

» Bryant Family Vineyards facing serious financial

accusations in federal court

29 full Ridenhour
and Bryant
litigation court
documents

= Ridenhour complaint-032219

# Ridenhour complaint-Amended-042219

# Ridenhour complaint-Amended-Exhibit-042219

» Response to defendant srequest for premotion
conference-060619

= Bryant-V-Ridenhour-Complaint- 073019

# Bryant-V-Ridenhour-Complaint-Exhibita-073019
Case 3:19-cv-04363-EMC Document 40 Filed 10/15/19 Page 33 of 45

EXHIBIT C
Case 3:19-cv-04363-EMC Document 40 Filed 10/15/19 Page 34 of 45

Wine Executive News

Sulser Bryant’s imaginary
conspiracy

October 14, 2019

Other articles to be published in this new, three-part series:

= Sulser Bryant sues to silence the whistleblower who once saved her $3
million
=» SLAPP Shot? How Sulser Bryant's San Francisco lawsuit against her former

financial consultant may violate state law

NOTE: This three-part update is based primarily on new court filings and

judicial decisions.

The accuracy, context and content of these articles are improved because
our previous coverage of prompted multiple knowledgeable and current
winery sources not connected with the litigation to contact Wine Industry

Insight (WI) with additional information.
Case 3:19-cv-04363-EMC Document 40 Filed 10/15/19 Page 35 of 45
All source attributable information is confirmed by court documents or

multiple independent sources not connected with the litigation. Wine

Industry Insight adheres to the Associated Press rules on anonymous

sources.

Court documents verify that Bryant Family Vineyards CEO Bettina Sulser
Bryant had all the facts about Lauren Ridenhour’s New York lawsuit, but sat
on them for more than four months until Wine Industry Insight (WII)

published an article about it on June 3, 2019.

In addition to court documents, current winery sources in a position to
observe Sulser Bryant's reactions to the article, tell Wi/ that she was

extremely angry and determined to retaliate.

“But she realized that she had been caught with her pants down because
she hadn't done anything so far about Lauren's statements in New York,”
said one source. “That was when she decided she should be a victim of
some evil conspiracy to make her look bad .... She doesn’t need a

conspiracy to make her look bad. She’s good at that all on her own.”

After four months with no objections from either Sulser Bryant or the
Bryant Art Trust's New York law firm, Ridenhour's previous filings
miraculously became so laden with confidential information that Sulser
Bryant felt compelled to hire a new Los Angeles-based law firm to file a legal

complaint against the former financial consultant who had saved her more

than $3 million.
Case 3:19-cv-04363-EMC Document 40 Filed 10/15/19 Page 36 of 45
The confidential nature of Sulser Bryant's allegations have been discredited

by the actions of the Bryant Art Trust attorneys in Ne York.

The manufactured conspiracy

By all accounts, Sulser Bryant and her California legal team manufactured

the fictional conspiracy between Ridenhour and Wine Industry Insight.

“She [Sulser Bryant] knew that, as CEO of the winery, she should have read

the [New York] court filings.” said a source currently associated with the

winery.

“If she didn't, that was sloppy management,” said another source close to
winery operations. “If she did [read the documents], and didn’t object to
anything, that means the San Fran lawsuit in San Fran came about her
embarrassment from your article....She didn’t want to admit incompetence,

and had to make up something so that she looked like the victim of a plot.”

Legal documents filed in support of Sulser Bryant's conspiracy charge
included a copy (below) of a Wine Industry Insight article — Bryant Family

Vineyards facing serious financial accusations in federal court.

That article was written entirely from documents filed in New York federal
court. The article was researched and written without any information from

— or contact with — Ridenhour, her attorney or any other person involved

in the litigation.

Sulser Bryant’s logic runs off the factual rails —
3.19-cv-04363-EMC Document 40 Filed 10/15/19 Page 37 of 45

“mostly false” allegations?

Sulser Bryant's complaint in San Francisco charges that the only reason
Ridenhour sued the Bryants in New York was to launch a PR campaign.

However, the California lawyers hedged their side of things a bit by

characterizing Ridenhour’s allegations as “mostly false.”

‘s Exhibit 8 “On information
and belief,

Ridenhour thus

 

wrecce = CaP SRG DEES EME. Document 163, Fied OAmS Mar So ot8, facilitated press
Subbscripe to News Fie THE dally wine in y briefing - Cick Mere coverage and
usawtne 4 took other steps
GATINGS

to publicize the

    

(mostly false)
Wine Industry Insight allegations
ce oo = about the
CEE Winery in the
lawsuit. 7?
Some eat neg oe on terete eto ‘For example,

rere © seats VOenqnes, | seer of Sn gel ene Rene Sedge eerie: ~ mee Ihe weal Srniens piers wieeeliny & & eset Red 14 her
Sal Vi Nis RowelBwees EiaiiGoK wl Fives Peer. Wr dremes su eam si ee miguel call snbsies ba denier Salligs Tie neh Ne dang lh eiretsie suit ai teresrtig haji
Hert Galeke nol Cus

on information

Tor ees rt Be Pare Wiki Bacall GG ee s- Nerres, Te foe) ee. ogee Ee mS mn ire me ba Se

 

 

asia naptime seers era and belief
Ridenhour sent

copies of the lawsuit anonymously to entities with which the

Winery interacted. #9
Case 3:19-cv-04363-EMC Document 40 Filed 10/15/19 Page 38 of 45
“On information and belief, Ridenhour or those acting on her

behalf contacted various press outlets, including winery industry

publications, in an effort to spread the defamatory statements

about the Winery. 7”

“Indeed, in one such publication, Ridenhour is quoted as standing
by the allegations in the lawsuit, saying “I think the facts as

expressed in my legal documents make a compelling case.” 7

Since no other publication had covered the trial, the reference would have
been obvious, but just to make sure everyone knew the identity of the the
offending co-conspirator, a lengthy 86-page declaration filed by one of the
Bryant attorneys, Keith J. Wesley, included a screenshot of the W// article.

Sulser Bryant’s SLAPP at Ridenhour

Of course, the filing avoided any details about which parts were true

because that would involve getting as specific in their filing as Ridenhour did

in hers.

The failure to cite any credible evidence that Ridenhour’s allegations were
false is a prime indicator that there is “no there there.” And that lends
further credence that Sulser Bryant's San Francisco lawsuit was a revenge

attempt to silence Ridenhour.

It’s unlikely that the San Francisco lawyers are eager to get into a courtroom

discussion about which specific allegations by Ridenhour are true or false.
Case 3:19-cv-04363-EMC _Document 40 Filed 10/15/19 Page 39 of 45

“On information and belief’ = Imaginary PACER
conspiracy

The phrase — “On information and belief “- is supposed to have some
connection to reality. The expectation is that the party using it should
present evidence of its veracity. But often — as in this case — the phrase is

used without facts or proof to safely defame someone in retaliation for a

perceived slight.

Below is an image from PACER which Wine Industry Insight uses frequently
to cover federal court cases. In contrast to Sulser Bryant’s “On information
and belief,” PACER makes it unnecessary to engage in imaginary

conspiracies in pursuit of an article.

Pili was "
AL New Search  Saveditems Court Information

Case Locator

 

Search Criteria: Party Search; Last Name: [ridenhour); First Name: [lauren] = |
Result Count: 2 icon Legend

 
 
 

 
 

i

| @  Ridenhow: Lauren (ait) Yr 2:2079ev04985 Bryant Vineyards Ltd ¥, California Northern District

 

 

o7r30/2019
Ridenhou Court
| © Ridenhour, Lauren (pla) TY 32019902587 Ridenhour v. Bryant at al. New York Southem District 03/22/2019 |
Court
| PACER Service Center Receipt 10/01/2019 12.10.08 918625578 Icon Legend
‘User 06S rt
Client Cod Save search 19 Saved Searches |
Description Ail Court Types Party Search 42 Sort search resuts
al Courts; Name ridenhour, lauren, All Courts: Page: 1 ™ Choose cokumns to display
| Gilable Pager = ($0.11) Print feoeint | (Ratios the cirvent search
& Download search results
Fa Save case to Saved Cases
Remove case from Saved Cases
@ Contact Us © Privacy & Security ES PACER FAQ D Legacy PCL

PACER is a government web site available to anyone with a valid credit card

who is also willing to pay $0.10 per page for court documents.
Case 3:19-cv-04363-EMC Document 40 Filed 10/15/19 Page 40 of 45
Those documents often contain information and allegations that are

unpleasant to litigants. It is important to know that a filing is not proof, and
often contains information that is an an accusation and would be

defamatory if not in an official document.

Material in court filings is presented for the court — judge and/or jury — to

render a decision about the “truth.”

Previous WII coverage:

« Federal court judge denies Bryant Family Vineyard gag order for former

financial consultant
« Bryant Family Vineyards’ Financial Consultant Amends Complaint, Gets
Sued by Bryant Alleging Non-Disclosure Violation
« Valuable oral contract guidance to be had in Bryant Family federal lawsuit
» Bryant Family Vineyards facing serious financial accusations in federal

court

Posted on October 14, 2019 by Lewis Perdue in Featured Articles

Copyright © Wine Executive News 2019. WordPress theme by Ryan Hellyer.

Copy Protected by Chetans WP-Copyprotect.
Case 3:19-cv-04363-EMC Document 40 Filed 10/15/19 Page 41 of 45

EXHIBIT D
Case 3:19-cv-04363-EMC Document 40 Filed 10/15/19 Page 42 of 45

BROWNE GEORGE ROS 2121 Avenue of the Stars, Suite 2800
SRW VEVAGE rw: Ane Los Angeles, California 90067
Los Angeles-New York-San Francisco T (310) 274-7100 F (310) 275-5697

Keith J. Wesley
kwesley@bgrfirm.com

File No. 7865-001

October 14, 2019

Via E-Mail

Mr. Lewis Perdue

811 W. Napa St., Suite G
Sonoma, CA 95476

E-Mail: Iperdue@ideaworx.com

Re: Wine Industry Insight Posts

Dear Mr. Perdue:
We represent Bryant Vineyards, Ltd. (the “Winery”).

We have reviewed your online posts related to lawsuits pending between the Winery, a
Winery executive, and a former Winery employee named Lauren Ridenhour, including your post
dated October 8, 2019, entitled “Sulser Bryant sues to silence the whistleblower who once saved
her $3 million.” Please be aware that certain statements in your posts are false, in fact and/or by
implication. Among others, the statements and implications that the Winery knowingly engaged
in regulatory violations and the Winery filed a lawsuit against Ms. Ridenhour for an improper
purpose are demonstrably false and seemingly serve no purpose other than to disparage and harm
the Winery and its representatives.

In fact, the Winery is in full compliance with all applicable regulations, continues to
produce vintages recognized as amongst the Valley’s finest, and regretfully was compelled to file
suit to ensure Ms. Ridenhour ceased breaching her contractual obligations (resulting in a
stipulated order prohibiting future disclosures of confidential information by Ms. Ridenhour and
those acting in concert with her). Moreover, although we are not counsel of record in Ms.
Ridenhour’s lawsuit against the Bryants in New York, it is obvious why there has been no
substantive response to the allegations therein: A motion to dismiss the Second Amended
Complaint on multiple grounds is pending. Ms. Ridenhour’s failure to plead a valid claim after
three chances is being challenged, and it is therefore both unnecessary and procedurally improper
to answer the Second Amended Complaint at this time. That said, I assure you that the
inflammatory allegations related to financial impropriety and even fraud in securing a loan are
false and outrageous. Indeed, my understanding is that the loan closed seamlessly last spring
despite (rather than because of) the actions of Ms. Ridenhour.

1355405.1

Browne George Ross LLP | www.bgrfirm.com
Case 3:19-cv-04363-EMC Document 40 Filed 10/15/19 Page 43 of 45

Browne George Ross LLP

Mr. Lewis Perdue
October 14, 2019
Page 2

We look forward to the impending day when Ms. Ridenhour’s meritless lawsuit against
the Bryants will be dismissed once and for all, and when she (and those acting on her behalf and
in concert with her) will be held accountable for their ill-advised actions. Until then, however,
we request that you retract the aforementioned posts, cease publishing any other false or
disparaging content related to the Winery, and allow the courts of law to adjudge the merits of

these disputes, without passion, prejudice, or bias.
We reserve all rights and remedies concerning the foregoing.
Thank you in advance for your attention to our requests.

Very truly yours,

a Caz

Keith J. Wesley

ce: Jennifer Surprenant, Esq.

1355405.1
Case 3:19-cv-04363-EMC Document 40 Filed 10/15/19 Page 44 of 45

EXHIBIT E
LO

+
Berdue response
LO

¥our demand for a retraction is vague, unspecified and rejected.

‘My articles, on the other hand, have raised numerous and substantial specific questions to which you
Have had no substantive response and no evidence, documents, data or other credible data.

My reporting is based primarily on court documents and multiple sources which corroborate Ms.
Ridenhour's court statements. Additional and more recent sources corroborate additional details. You
dave offered vague statements and assurances without substantiation.

Your letter reads very much like the legal demands | goi as an investigative reporter in Washington D.C.
for Jack Anderson, Dow-Jones and the Washington Post concerning clients | had written about and who
swere later indicted.

the first time | published something on this court case, you enabled the creation of an imaginary
gonspiracy when the only source | had was the federal PACER site.

You have enabled that delusional conspiracy and filed a court case based on claims of confidentiality
that have already been discredited in another federal court. That's not a solid platform on which to stand.
stand by my articles and my sources.

Case
